             Case 2:18-cv-01543-JLR Document 218 Filed 05/28/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         BOMBARDIER INC.,                              CASE NO. C18-1543JLR

11                              Plaintiff,               ORDER
                  v.
12
           MITSUBISHI AIRCRAFT
13
           CORPORATION, et al.,
14
                                Defendants.
15
           Before the court is Defendants Aerospace Testing Engineering & Certification,
16
     Inc. (“AeroTEC”), Michel Korwin-Szymanowski, Laurus Basson, and Cindy Dornéval’s
17
     (collectively, “Defendants”) motion for clarification of the court’s order on two motions
18
     to dismiss. (Mot. (Dkt. # 140); see also 4/15/19 Order (Dkt. # 136).) Plaintiff
19
     Bombardier Inc. opposes the motion (Resp. (Dkt. # 156)), and Defendants filed a reply
20
     (Reply (Dkt. # 182)). For the following reasons, the court DENIES Defendants’ motion.
21
     //
22


     ORDER - 1
              Case 2:18-cv-01543-JLR Document 218 Filed 05/28/19 Page 2 of 2



 1          Defendants ask the court to clarify four statements from the court’s 48-page order

 2   to better reflect the legal standard under which the court determined its order. (Mot. at

 3   1-3.) Defendants note that “[a]t least one publication” has cited a statement from the

 4   court’s order as a “finding . . . because it is isolated from the context of the applicable

 5   standard and limited scope of a 12(b)(6) motion.” (Id. at 2 n.2.)

 6          The court’s April 15, 2019, order concerned two motions to dismiss pursuant to

 7   Federal Rule of Civil Procedure 12(b)(6). (See 4/15/19 Order at 9; see also MITACA

 8   MTD (Dkt. # 54); AeroTEC MTD (Dkt. # 56).) The court laid out the Rule 12(b)(6)

 9   motion to dismiss standard (4/15/19 Order at 10-11) and referenced this standard

10   throughout the motion (see, e.g., id. at 18, 22, 25, 27, 30, 32, 38, 44, 45). The court

11   concludes that its order is sufficiently clear.

12          In light of the parties’ excessive motions practice to date and their disproportionate

13   burden on judicial resources, the court places the following restriction on all parties: no

14   party shall file a motion without first contacting chambers by telephone and obtaining the

15   court’s permission to file the requested motion.

16          Dated this 28th day of May, 2019.

17

18                                                      A
                                                        JAMES L. ROBART
19
                                                        United States District Judge
20

21

22


     ORDER - 2
